Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
2.	Claims 12-13, 18, 25 and 28-29 are all the claims.
3.	Claims 1, 3, 22-24 and 26-27 are canceled, Claims 12, 18 and 25 are amended, and new Claims 28-29 are added in the Response of 7/19/2022. The subject matter of new Claims 28-29 is germane to the elected and examined invention, and therefore the claims are joined for examination.
4.	Claims 12-13, 18, 25 and 28-29 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 5/20/2022 has been considered and entered. The initialed and dated 1449 form is attached.
	

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 12, 18 and 22 because of informalities is withdrawn.  
a) The objection to Claims 12 and 22 for reciting “IFNg and/or TNFa” is withdrawn for Claim 12 in view of the amendment to delete the phrase and moot for canceled Claim 22.
b) The objection to Claim 18 for failing to change the term “N-803” to “Alt-803” is withdrawn in view of the amendment to recite “Alt-803.”
Appropriate correction is required.

Withdrawal of Rejections
Claim Rejections - 35 USC § 101

7.	The rejection of Claims 12-13, 18, 25 and 27 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn for the pending claims and moot for the canceled claim.  Applicants have amended the text to avoid reference to computer-based algorithms in the predictive meaning of the tumor neopeptide selection process.

Claim Rejections - 35 USC § 112
8.	The rejection of Claims 1, 3, 12-13, 18 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 1, 3, 12-13, 18 and 22-27 for the phrase “filtered tumor peptides or a nucleic acid encoding one or more filtered tumor peptides” is moot for the canceled claims and withdrawn for the pending claims in view of the deletion of the phrase and the insertion of the actual steps in method Claim 12.
b) The rejection of Claim 23 for reciting “. [0063]” is moot for the canceled claim.
	c) The rejection of Claims24-25 for the nucleic acid composition comprising the vectors absent the description that the vectors are not additive to composition is moot for canceled claim 24 and withdrawn for amended Claim 25 to recite the expression vectors encoding the neoepitope peptides.

Rejections Withdrawn in Part/ Maintained in Part 
Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 
	(a) Applicants allege the method steps in amended Claim 12 defining the selection of the neoepitope peptides for the tumor antigens would place the POSA in possession for those peptides from the specific individual in need of treatment and not the generic population of patients wherein it is understood that the neoepitope therapeutic aspect of the method invention is pharmacogenomic in its intended outcome.
	Response to Arguments
	This part of the rejection is withdrawn.

	(b) Applicants allege Claim 12 recites a PDL1 antibody for which written description support can be found at least in paragraph [0054] (which states that atezolizumab, avelumab, anddurvalumab are PDL1 antibodies) and paragraph [0071] (which states that 10F.9G2 is a PDL1antibody) respectively.
	Response to Arguments
The actual support in the specification is shown for only the anti-PDL1 antibody, (10F.9G2, BioXCell) at [0071], in being administered in combination with the other reagents of the pharmacogenomic regimen administered to the individual much less in being syngeristic in its therapeutic outcome. 
The specification teaches:

 [0071] “Vaccination and treatment with immune-modulators: Animals were vaccinated with pools of 9-mer or 25-mer neoepitope peptides (100 pg each peptide), emulsified in Montanide ISA 51 VG (Seppic), administered subcutaneously. Adenoviral vectors encoding TWIST1 or neoepitopes were kindly produced and provided by the Etubics/NantCell Corporation. 1010 viral particles encoding the multi-epitope virus were administered subcutaneously. The admixed virus was administered by injecting animals with 1010 viral particles each of which is a single- neoepitope encoding viruses subcutaneously. N-803 was kindly provided by Nantworks, and 1pg was administered subcutaneously into animals. Anti-PD-L1 (10F.9G2, BioXCell, 200 pg) was administered intraperitoneally. Murine NHS-IL12 was administered at a dose of 50 pg.”

[0078] “…Using the treatment regimen outlined in Fig. 6D, N- 803 and anti-PD-L1 synergized to increase the immunogenicity of the 9-mer, but not 25-mer neoepitope vaccines in tumor bearing animals (Figs. 6E and 6F). This enhancement in immunogenicity seen when combining our 9-mer neoepitope vaccine with N-803 and anti-PD-L1 correlated with only a slight, but significant increase in the survival of treated, as compared to control, animals (Fig. 6G)…[Examiner’s italics]

	
While the prior art contains disclosure as to the structural features of several anti- PD-L1 antibodies, it is unclear what structural features these antibodies need to share in order to maintain binding affinity and stability much less synergy under pharmacogenomic conditions. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of PD-L1 was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.

Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.

Regarding a representative number of species, the instant specification fails to describe a representative number of species of anti-PD-L1 antibody to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind PD-L1 proteins and how to test them for desired binding and therapeutic activities, those antibodies are shown to be useful in the method invention combination therapy to produce the pharmacogenomic end result.  Accordingly, the specification describes a a single species of anti-PD-L1 antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
	The rejection is maintained.
	

Scope of Enablement
10.	The rejection of Claims 
	(a) Applicants allege the method steps in amended Claim 12 defining the selection of the neoepitope peptides for the tumor antigens would place the POSA in possession for those peptides from the specific individual in need of treatment and not the generic population of patients wherein it is understood that the neoepitope therapeutic aspect of the method invention is pharmacogenomic in its intended outcome.
	Response to Arguments
	This part of the rejection is withdrawn.

	(b) Applicants allege Claim 12 recites a PDL1 antibody for which written description support can be found at least in paragraph [0054] (which states that atezolizumab, avelumab, anddurvalumab are PDL1 antibodies) and paragraph [0071] (which states that 10F.9G2 is a PDL1antibody) respectively.
	Response to Arguments
	For purposes of brevity, the comments set forth under section 9 are incorporated herein by reference.
De Corte et al (PTO 892 form; 4/19/2022) discuss the meaning of synergy from the patentability standpoint for synergistic mixtures and the legal analysis to consider from the evidence as presented by the Applicant. Importantly, De Corte considers where the existence of synergy is proven, it is probable the relationship is specific to certain doses or, more likely, to certain ratios of doses between the two (or more) substances. This is shown by the dosage amount and time wise administration of the instant claimed reagents in the murine cancer models in the figures of this application. None of these aspects for a dosage regimen are claimed in order to place Applicants in possession of the instant claimed method invention where synergy is the intended outcome for the precise combination of Alt-803, the anti-PD-L1 antibody, the neoepitope peptides and the IL-12 in order for the pharmacogenomic effect to be afforded by the method invention, especially whereas in the present case, the anti-PD-L1 antibody is not identified in the claims so as to correspond to an operative method invention. The ordinary artisan could reasonably conclude that synergy could not be achieved absent doses and/or ratios for which synergy has been demonstrated.
	The rejection is maintained.
Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643